Case 15-14513-JDW       Doc 112    Filed 06/22/20 Entered 06/22/20 13:26:14         Desc Main
                                  Document Page 1 of 14

 ____________________________________________________________________________
                                                  SO ORDERED,




                                                  Judge Jason D. Woodard
                                                  United States Bankruptcy Judge


        The Order of the Court is set forth below. The case docket reflects the date entered.
 ____________________________________________________________________________




                     UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF MISSISSIPPI

 In re:                                            )
                                                   )
     BILLY CRAY JONES and                          )        Case No.:        15-14513-JDW
     JUDY CAROLYN JONES,                           )
                                                   )
               Debtors.                            )        Chapter          13
                                                   )

         MEMORANDUM OPINION AND ORDER DENYING FIRST
       APPLICATION FOR COMPENSATION AND REIMBURSEMENT
                OF NECESSARY EXPENSES (DKT. # 87)

          This matter is before the Court on the First Application for

 Compensation and Reimbursement of Necessary Expenses (the “Fee

 Application”) (Bankr. Dkt. # 87) 1 filed by attorney R. Michael Bolen of Hood &

 Bolen, PLLC.       The Chapter 13 Trustee and Mid-South Maintenance, Inc.



 1Citations to the main bankruptcy docket are to “Bankr. Dkt. # ___.” Citations to the
 adversary proceeding docket are to “A.P. Dkt. #___.”

                                              1
Case 15-14513-JDW      Doc 112    Filed 06/22/20 Entered 06/22/20 13:26:14      Desc Main
                                 Document Page 2 of 14



 (“Mid-South”) both objected to the Fee Application. (Bankr. Dkt. ## 95, 96) and

 a hearing was held on April 14, 2020. 2 Mr. Bolen and the Trustee argued to

 the Court and agreed to a briefing schedule. The matter has now been fully

 briefed.

       The question is whether Mr. Bolen is entitled to compensation from the

 bankruptcy estate when he performed legal services the debtors’ original

 counsel of record had already been paid to complete, failed to timely disclose

 his compensation, and is seeking almost double the standard chapter 13 fee for

 an entire case. The Court has reviewed the arguments and relevant law and

 finds and concludes that the Fee Application is due to be denied.

                                   I. JURISDICTION

       This Court has jurisdiction pursuant to 28 U.S.C. §§ 151, 157(a) and

 1334, and the United States District Court for the Northern District of

 Mississippi’s Order of Reference of Bankruptcy Cases and Proceedings Nunc

 Pro Tunc dated August 6, 1984. This is a core proceeding as set forth in 28

 U.S.C. § 157(b)(2)(A), (B), and (O).




 2At the hearing, counsel for the Trustee represented to the Court that he had spoken with
 counsel for Mid-South and that because Mid-South’s objection mirrored the Trustee’s
 objection, the Trustee’s attorney would argue both objections.

                                            2
Case 15-14513-JDW    Doc 112    Filed 06/22/20 Entered 06/22/20 13:26:14   Desc Main
                               Document Page 3 of 14



           II. FACTS AND RELEVANT PROCEDURAL HISTORY

      The debtors initiated this bankruptcy proceeding by filing a chapter 13

 voluntary petition on December 22, 2015. (Bankr. Dkt. # 1). Counsel of record

 was Robert T. Cornelius, Sr. of Cornelius Law Firm. Mr. Cornelius filed his

 Rule 2016 Disclosure of Compensation of Attorney for Debtors (Bankr. Dkt. #

 10) on January 5, 2016, where he disclosed that he would be paid $3,200.00 to

 provide legal services for all aspects of the bankruptcy case, including:

      (a) Analysis of the debtor’s financial situation, and rendering
          advice to the debtor in determining whether to file a petition in
          bankruptcy;
      (b) Preparation and filing of any petition, schedules, statement of
          affairs and plan which may be required;
      (c) Representation of the debtor at the meeting of creditors and
          confirmation hearing, and any adjourned hearings thereof;
      (d) Representation of the debtor in adversary proceedings and
          other contested bankruptcy matters.

 (Bankr. Dkt. # 10). In essence, Mr. Cornelius agreed to represent the debtors

 in all aspects of the main bankruptcy case and throughout the life of the case.

 According to the disclosure, the only exclusion from representation was

 “(r)epresentation of the debtor in any non-dischargeability action or lien

 avoidance on any real property or state or federal tax liens.” Id. Mr. Cornelius

 saw the bankruptcy case through confirmation and an order was entered

 confirming the plan on July 20, 2016. (Bankr. Dkt. # 38). He has been paid

 the full fee for his representation.



                                          3
Case 15-14513-JDW   Doc 112    Filed 06/22/20 Entered 06/22/20 13:26:14   Desc Main
                              Document Page 4 of 14



       On August 22, 2016, Mid-South filed an adversary proceeding to

 determine the dischargeability of a debt, which Mr. Cornelius had properly

 excluded from his representation. (A.P. No. 16-01062-JDW, Dkt. # 1). Mr.

 Bolen filed his Notice of Appearance (A.P. Dkt. # 6) on October 20, 2016 as the

 attorney of record for the debtor-defendants in the adversary proceeding only.

 A final judgment in favor of Mid-South was entered on March 9, 2019, which

 provided that each party would bear its own fees and costs. (A.P. Dkt. ## 56,

 57). Mr. Bolen’s representation was limited to the adversary proceeding for

 which he was separately paid $10,700.00 by the debtors. He did not represent

 the debtors in the main bankruptcy case, nor did he request compensation from

 the bankruptcy estate.

       Over sixteen months later, Mr. Bolen appeared in the main bankruptcy

 case and filed a motion to dismiss. (Bankr. Dkt. ## 58, 59). He did not file the

 disclosure of compensation required by 11 U.S.C. § 329 and FED. R. BANKR. P.

 2016(b). The motion to dismiss disclosed that one debtor, Billy Cray Jones,

 had passed away on June 22, 2019, and that the remaining debtor Judy

 Carolyn Jones would be receiving $500,000.00 as the beneficiary of his life

 insurance policy. (Bankr. Dkt. # 59). The motion to dismiss asserted that Ms.

 Jones wished to dismiss the case “so she [could] deal with her creditors outside

 of a Chapter 13.” Id. The Trustee objected to the motion. (Bankr. Dkt. # 60).



                                         4
Case 15-14513-JDW           Doc 112    Filed 06/22/20 Entered 06/22/20 13:26:14   Desc Main
                                      Document Page 5 of 14



          At the hearing, the Court cited to the principles of Marrama v. Citizens

 Bank or Massachusetts 3 and made clear that it was disinclined to allow a

 debtor who had been found liable for fraud in the adversary proceeding to walk

 away from the bankruptcy case with half a million dollars of non-exempt

 property of the bankruptcy estate that belonged to creditors. The Court made

 clear that the debtor could either remain in the chapter 13 case and turn the

 proceeds over to the chapter 13 trustee for distribution, or the case would be

 converted to a chapter 7 and the proceeds would be distributed by a chapter 7

 trustee. The debtor elected to remain in chapter 13 and an agreed order

 denying the motion to dismiss was entered on September 30, 2019. (Bankr.

 Dkt. # 76).

          On December 16, 2019, nearly five months after Mr. Bolen’s first notice

 of appearance in the bankruptcy case, he filed the Fee Application seeking

 compensation from the bankruptcy estate in the amount of $5,293.00. (Bankr.

 Dkt. # 87).         Mr. Bolen further seeks to have the amount paid as an

 administrative expense and claims that the services rendered and expenses

 incurred benefitted the bankruptcy estate. Id.

          On May 5, 2020, Mr. Bolen for the first time filed his Rule 2016

 Disclosure of Compensation of Attorney for Debtors. (Bankr. Dkt. # 107). This



 3   549 U.S. 365 (2007).

                                                 5
Case 15-14513-JDW    Doc 112    Filed 06/22/20 Entered 06/22/20 13:26:14   Desc Main
                               Document Page 6 of 14



 was more than nine months after he filed his first pleading in the main

 bankruptcy case, almost five months after he filed his Fee Application, and

 almost a month after the hearing on the Fee Application. Mr. Bolen’s after-

 the-fact disclosure provided that he had agreed to render legal services in the

 bankruptcy case for: (a) issues involving post-petition receipt and preservation

 of life insurance proceeds; (b) prosecuting a motion to dismiss or conversion;

 and (c) prosecuting a motion for hardship discharge. Id. Bolen’s disclosure

 provided that the fee did not include “(r)epresentation of the debtors in

 adversary proceeding, number 16-01062-JDW, for which counsel was paid a

 total of $10,700.00 for defense of three related adversaries through bankruptcy

 court judgment.” Id.

                           III. CONCLUSIONS OF LAW

       The parties’ arguments revolved around three main questions: (1)

 whether Mr. Bolen was required to have his employment approved by the

 Court; (2) whether attorney compensation for bankruptcy representation

 should be limited to amount already paid to original counsel of record; and (3)

 if the requested compensation is approved, whether it rises to the level of an

 administrative expense.




                                          6
Case 15-14513-JDW       Doc 112    Filed 06/22/20 Entered 06/22/20 13:26:14   Desc Main
                                  Document Page 7 of 14



        A. Was Mr. Bolen required to have his employment approved by the
           Court?

        Mr. Bolen points to a prior decision in this district, In re Scott, to support

 his position that prior approval of his employment was not required. 4           The

 issue in Scott was whether employment of special counsel (not bankruptcy

 counsel) to pursue a worker’s compensation claim was required to be approved

 by the Court.5        The Honorable Neil P. Olack held that, under those

 circumstances, special counsel was not required to seek employment under

 §§ 327, 328, and Rule 2014, however, special counsel could “be subject to

 bankruptcy court oversight through other sections of the Bankruptcy Code and

 Federal Rules of Bankruptcy Procedure.”6

        Scott is inapposite. In Scott, approval of employment was not required

 to employ special counsel for the debtors to pursue an exempt asset. Here, Mr.

 Bolen was not acting as special counsel (nor was he pursuing an exempt asset).

 Even if Mr. Bolen, now acting as debtor’s bankruptcy counsel, is exempt from

 having his employment approved under § 327 or § 328, he is not free from Court

 oversight.

        In Scott, the court pointed out that § 329 requires any attorney employed

 by a debtor in connection with a case under the bankruptcy code to file a


 4 531 B.R. 640 (Bankr. N.D. Miss. 2015).
 5 Id. at 643.
 6 Id. at 647.




                                             7
Case 15-14513-JDW        Doc 112    Filed 06/22/20 Entered 06/22/20 13:26:14       Desc Main
                                   Document Page 8 of 14



 statement of the compensation paid, or agreed to be paid, and the source of

 such compensation.7 “If such compensation exceeds the reasonable value of

 any such services, the court may cancel any such agreement, or order the

 return of any such payment, to the extent excessive.”8 “This disclosure under

 § 329 and Rule 2016(b), which implements § 329, is required, regardless of

 whether the attorney will seek compensation from the estate.” 9 “The purpose

 of § 329 is to enable bankruptcy courts to ‘prevent overreaching by debtors’

 attorneys and give interested parties the ability to evaluate the reasonableness

 of the fees paid.’” 10        “This disclosure obligation is mandatory and not

 permissive, and it is a continuing one.” 11

        [A] chapter 13 debtor has the right to employ counsel so long as
        the following two requirements are met: 1) the need to disclose
        compensation paid or agreed to be paid pursuant to section 329
        and 2) the need of approval of post-petition payments from
        property of the estate pursuant to section 330(a)(4)(B). 12

        “Nothing in the Bankruptcy Code…precludes a Chapter 13 debtor from

 retaining successor counsel, special counsel, or even co-counsel, with the fees

 of such counsel, which are paid from property of the estate, being subject to

 review and approval by the court.”13                11 U.S.C. § 329 applies to debtors’


 7 Id. at 645 (citing 11 U.S.C. § 329(a)).
 8 Id.
 9 Id. at 645-646.

 10 Id. at 646. (citing In re Ortiz , 496 B.R. 144, 149 (Bankr. S.D.N.Y. 2013)).

 11 3 Collier on Bankruptcy ¶329.01.
 12 In re Cahill, 478 B.R. 173, 176 (Bankr. S.D.N.Y. 2012).
 13 In re Butts, 2010 WL 3369138, at *1 (Bankr. D. Mass. 2010).




                                                 8
Case 15-14513-JDW      Doc 112    Filed 06/22/20 Entered 06/22/20 13:26:14       Desc Main
                                 Document Page 9 of 14



 transaction with attorneys and gives the Court the authority to examine fees

 and the reasonableness of the fees. Bankruptcy Rule 2016(b) implements

 § 329 and provides:

       (b) Disclosure of Compensation Paid or Promised to Attorney for
       Debtor. Every attorney for a debtor, whether or not the attorney
       applies for compensation, shall file and transmit to the United
       States trustee within 14 days after the order for relief, or at any
       other time as the court may direct, the statement required by § 329
       of the Code including whether the attorney has shared or agreed
       to share the compensation with any other entity…A supplemental
       statement shall be filed and transmitted to the United States
       trustee within 14 days after any payment or agreement not
       previously disclosed.14

  “As with § 329, an attorney retained as debtor’s counsel after a case is filed is

 required to meet the…supplemental disclosure provision of this rule.” 15 Rule

 2016(b) clarifies that disclosure of compensation is an ongoing obligation. 16

 “Disclosure is critical because it permits a court to review fee agreements and

 payments for reasonableness.” 17 “If review shows that the compensation is not

 reasonable, the court may cancel the agreement…” 18

       When Mr. Bolen apparently took over representation of the debtor in the

 bankruptcy case, he failed to file the fee disclosure required by § 329 and Rule




 14 FED. R. BANKR. P. 2016(b) (emphasis added).
 15 In re Campbell, 259 B.R. 615, 625 (Bankr. N.D. Ohio 2001) (citing In re Downs, 103 F.3d
 472, 477 (6th Cir. 1996)).
 16 In re Argento, 282 B.R. 108 (Bankr. D. Mass. 2002).

 17 Campbell, 259 B.R. at 625.

 18 Id. (citing 11. U.S.C. § 329(b)).




                                             9
Case 15-14513-JDW          Doc 112 Filed 06/22/20 Entered 06/22/20 13:26:14   Desc Main
                                  Document Page 10 of 14



 2016(b). In fact, he failed to file any disclosure that he was seeking to be paid

 from the bankruptcy estate until long after the work had been performed. He

 failed to file any disclosure until five months after he first filed his fee

 application and almost a year after the debtor first contacted Mr. Bolen

 regarding her case and the potential asset. These actions clearly do not comply

 with the requirement of Rule 2016(b) to file a supplemental statement within

 14 days after any payment or agreement not previously disclosed. Compliance

 with § 329 and Rule 2016 is crucial to the administration and disposition of

 cases before the bankruptcy courts and is so rooted in the fiduciary relationship

 between attorneys and the courts that bankruptcy courts have the inherent

 power to sanction attorneys who fail to comply with the disclosure rules. 19

           Because of Mr. Bolen’s failure to timely disclose, there was no indication

 that he was seeking compensation from the estate, and no opportunity for

 parties to object or the Court to hold a hearing prior to any substantial work

 being performed in the case. Mr. Bolen filed a fee disclosure only after he had

 completed the work and after a hearing had been held on the Fee Application.

 This disclosure was completely ineffectual because it put no one on notice.

 Although Mr. Bolen may not have been required to have his employment

 approved under § 327, he was still subject to Court oversight pursuant to the



 19   Id. at 627 (citing Downs, 103 F.3d at 480).

                                                    10
Case 15-14513-JDW          Doc 112 Filed 06/22/20 Entered 06/22/20 13:26:14   Desc Main
                                  Document Page 11 of 14



 disclosure requirements of § 329 and Rule 2016(b), which he failed to meet.

 “The disclosure requirements are intended to provide information sufficient for

 any party to scrutinize the fees paid or to be paid.”20 “This review is especially

 important in a chapter 7 or chapter 13 where a debtor does not need court

 approval to employ an attorney” and “[f]ailure to comply with these

 requirements is a sufficient reason to deny compensation.” 21 For this reason

 alone, the Fee Application is due to be denied.

           B. Is the attorney compensation limited to the amount already paid in
              this case for representation?

           Mr. Cornelius was counsel for the debtors in the main bankruptcy case.

 He filed the case, handled the case, and saw it through confirmation but not

 completion. While Mr. Cornelius excluded dischargeability actions from his

 representation, he had the obligation to handle all other contested matters in

 the bankruptcy case until the case was closed. He was paid the full fee to

 handle the entire bankruptcy case. In other words, the bankruptcy estate–in

 effect the creditors–has already borne the full cost of attorney’s fees in the

 bankruptcy case.

           Mr. Bolen did not seek to have himself substituted as counsel, nor did he

 apply as additional counsel or co-counsel. As previously noted, he failed to



 20   In re Argento, 282 B.R. at 115.
 21   Id.

                                             11
Case 15-14513-JDW         Doc 112 Filed 06/22/20 Entered 06/22/20 13:26:14       Desc Main
                                 Document Page 12 of 14



 timely file the required disclosure of any compensation he had received or

 expected to receive. If he had done so there could have been objections and a

 hearing, and the Court would have had an opportunity to deal with these

 issues before Mr. Bolen performed any substantial work in the case. If Mr.

 Cornelius could not or would not continue to represent the debtors for matters

 that he had been paid in full to complete, he would have been required to

 disgorge some of the compensation he received for the representation he failed

 to provide. Instead, Mr. Bolen began performing work in the shoes of debtors’

 counsel, without disclosing his expected fee or that he would seek payment of

 that fee from the bankruptcy estate, and now seeks payment for legal services

 the estate already paid Mr. Cornelius to provide.

           Further, Mr. Bolen is seeking to be paid significantly more than the

 standard “no-look fee” that is routinely paid for representation of a debtor

 throughout an entire chapter 13 case, when he is seeking compensation for

 limited post-conformation work only. Without even considering the Johnson

 factors22 to determine if the compensation is reasonable, Mr. Bolen is asking to

 be paid for representation that the debtors already paid Mr. Cornelius to

 perform. An example may be helpful here. It is as if X agreed to paint Y’s

 house for a flat fee. Y pays X the full fee and work begins. X paints three-



 22   See Johnson v. Georgia Highway Exp., Inc., 488 F.2d 714 (5th Cir. 1974).

                                                12
Case 15-14513-JDW          Doc 112 Filed 06/22/20 Entered 06/22/20 13:26:14   Desc Main
                                  Document Page 13 of 14



 fourths of the house and leaves. Z then shows up without ceremony and paints

 the remainder of the house. Z then knocks on Y’s door and demands to be paid

 double what X already received to paint the entire house.

           Efficient, inexpensive, and orderly case and estate administration is the

 ultimate goal under FED . R. BANKR. P. 1001.                 “Without a doubt, the

 Bankruptcy Code seeks to protect both the debtors and their estates from

 excessive and unnecessary legal fees.”23 Mr. Bolen failed to timely disclose the

 compensation he expected to receive for his representation and completed

 representation that Mr. Cornelius was already paid to complete. The estate

 should not be required to bear the burden of paying for additional

 representation here. Mr. Bolen completed the work at his own risk. For these

 reasons, the Court finds the Fee Application is due to be denied and reaches

 no decision as to whether the requested compensation should be classified as

 an administrative expense.

                                       IV. CONCLUSION

           The Court finds that Mr. Bolen failed to timely disclose his compensation

 as required by 11. U.S.C. § 329 and FED. R. BANKR. P. 2016(b) and that failure

 to comply with these disclosure requirements is sufficient reason to deny

 compensation.          Further, Mr. Bolen voluntarily stepped into the shoes of



 23   In re Whitley, 737 F.3d 980, 985-986 (5th Cir. 2013).

                                                 13
Case 15-14513-JDW   Doc 112 Filed 06/22/20 Entered 06/22/20 13:26:14   Desc Main
                           Document Page 14 of 14



 debtors’ counsel and performed legal services that original counsel of record

 had already been paid to perform. Mr. Bolen now requests significantly more

 compensation than the standard fee paid routinely for representation of

 debtors for an entire chapter 13 case. The Court has an obligation to protect

 bankruptcy estates from unnecessary legal fees and finds that the estate

 should not be required to bear the burden of paying for additional

 representation, when original counsel of record has already been paid to

 perform the legal services Mr. Bolen performed. Accordingly, it is hereby

      ORDERED, ADJUDGED, and DECREED that the First Application for

 Compensation and Reimbursement of Necessary Expenses (Bankr. Dkt. # 87)

 is DENIED.




                                      14
